                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                         )
INSTITUTE, THE EQUITY ALLIANCE,                     )
FREE HEARTS, THE MEMPHIS AND                        )
WEST TENNESSEE AFL-CIO                              )
CENTRAL LABOR COUNCIL, THE                          )
TENNESSEE STATE CONFERENCE                          )
OF THE NAACP, SEKOU                                 )       Case No. 3:20-cv-00374
FRANKLIN, and KENDRA LEE,                           )       Judge Richardson
                                                    )       Magistrate Judge Frensley
                              Plaintiffs,           )
                                                    )
       v.                                           )
                                                    )
TRE HARGETT, in his official capacity               )
as Secretary of State of the State of               )
Tennessee, MARK GOINS, in his                       )
Official capacity as Coordinator of                 )
Elections for the State of Tennessee,               )
and AMY WEIRICH, in her official                    )
capacity as the District Attorney General           )
for Shelby County, Tennessee,                       )
                                                    )
                              Defendants.           )


              DEFENDANTS’ MOTION TO EXCEED PAGE LIMITATION


       Pursuant to Local Rule 7.01(a)(3), the Attorney General, on behalf of the above-captioned

Defendants, hereby requests leave to exceed the 25-page brief limit and file the attached Response

in Opposition to Plaintiffs’ Motion for Preliminary Injunction (DE 40).

       As grounds for this Motion, undersigned counsel avers that Plaintiffs have raised multiple

constitutional claims regarding Tennessee’s absentee ballot statutes, and were permitted to submit

a brief in support of their request for preliminary injunction which also exceeds the 25-page

limitation of the Local Rules. See Order (DE 42). Defendants require an exemption from Local




   Case 3:20-cv-00374 Document 45 Filed 06/26/20 Page 1 of 3 PageID #: 1762
Rule 7.01(a)(3) in order to address these arguments and in order to raise additional arguments

related to Plaintiffs’ lack of standing.

        For these reasons, undersigned counsel respectfully asks to be excused from the page

limitation of Local Rule 7.01(a)(3).

                                           Respectfully submitted,

                                           HERBERT H. SLATERY III
                                           Attorney General and Reporter

                                           /s/ Janet M. Kleinfelter
                                           JANET M. KLEINFELTER (BPR #13889)
                                           Deputy Attorney General
                                           Janet.kleinfelter@ag.tn.gov

                                           ANDREW B. CAMPBELL (BPR #14258)
                                           Senior Assistant Attorney General
                                           Andrew.campbell@ag.tn.gov

                                           ALEXANDER S. RIEGER (BPR 029362)
                                           Assistant Attorney General
                                           Alex.rieger@ag.tn.gov

                                           MATTHEW D. CLOUTIER (BPR 036710)
                                           Assistant Attorney General
                                           Matt.cloutier@ag.tn.gov

                                           Office of the Tennessee Attorney General
                                           Public Interest Division
                                           P.O. Box 20207
                                           Nashville, TN 37202
                                           (615) 741-7403

                                           Attorneys for Defendants




                                              2

   Case 3:20-cv-00374 Document 45 Filed 06/26/20 Page 2 of 3 PageID #: 1763
                                 CERTIFICATE OF SERVICE


        I hereby certify that a true and exact copy of the foregoing documents have been forwarded
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to the parties named below. Parties may access this filing through the Court’s electronic filing
system.


William L. Harbison                                            Danielle Lang
Lisa K. Helton                                                 Ravi Doshi
Christopher C. Sabis                                           Molly Danahy
Christina R.B. López                                           Jonathan Diaz
Sherrard, Roe, Voigt & Harbison, PLC                           Campaign Legal Center
150 3rd Avenue South, Suite 1100                               1101 14th Street NW, Suite 400
Nashville, TN 37201                                            Washington, DC 20005

Ezra Rosenberg
Pooja Chaudhuri
Jacob Conarck
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW, Suite 900
Washington, DC 20005


Date: June 25, 2020                                    /s/ Janet M. Kleinfelter
                                                       JANET M. KLEINFELTER
                                                       Deputy Attorney General




                                                  3

   Case 3:20-cv-00374 Document 45 Filed 06/26/20 Page 3 of 3 PageID #: 1764
